                Case 2:19-cv-04132-DSF-JC Document 41 Filed 08/07/20 Page 1 of 16 Page ID #:598



                          1   Daniel Chammas, Bar No. 204825
                              dchammas@fordharrison.com
                          2   Jennifer S. McGeorge, Bar No. 221679
                              jmcgeorge@fordharrison.com
                          3   FORD & HARRISON LLP
                              350 South Grand Avenue, Suite 2300
                          4   Los Angeles, CA 90071
                              Telephone: (213) 237-2400
                          5   Facsimile: (213) 237-2401
                          6   Attorneys for Defendant,
                              YUSEN LOGISTICS (AMERICAS) INC.
                          7

                          8
                                                           UNITED STATES DISTRICT COURT
                          9
                                                         CENTRAL DISTRICT OF CALIFORNIA
                      10

                      11      ANITA TREJO,                                  Case No. 2:19-cv-04132 DSF (JCx)
                      12                                                    [Assigned to the Hon. Dale S. Fischer]
                                                       Plaintiffs,
                      13               v.                                   [DISCOVERY MATTER]
                      14
                              LYNEER STAFFING SOLUTIONS,                    ORDER RE: STIPULATED
                      15      LLC; CIERA STAFFING, LLC;                     PROTECTIVE ORDER
                      16
                              EMPLOYERS HR LLC; YUSEN
                              LOGISTICS (AMERICAS) INC. and                 Action Filed:            March 27, 2019
                      17                                                    Date of Removal:         May 13, 2019
                              DOES 1 thru 50, inclusive,                    Trial:                   April 26, 2022
                      18                               Defendants.
                      19

                      20

                      21                Plaintiff ANITA TREJO, on behalf of the putative class (“Plaintiff”), and
                      22      Defendants LYNEER STAFFING SOLUTIONS, LLC; CIERA STAFFING, LLC;
                      23      EMPLOYERS HR LLC; and YUSEN LOGISTICS (AMERICAS) INC.
                      24      (collectively, the “Parties”), by and through their respective counsel of record, hereby
                      25      stipulate to and petition the Court to enter the following Stipulated Protective Order:
                      26          1.        A. PURPOSES AND LIMITATIONS
                      27                Disclosure and discovery activity in this action are likely to involve production
                      28      of confidential, proprietary, or private information for which special protection from
F ORD & H ARRISON
       LLP
 A TTORN E YS A T L A W       WSACTIVELLP:11337472.1                  1                            Case No. 2:19-cv-04132 DSF (JCx)
    L OS A N G ELES                                                                            STIPULATED PROTECTIVE ORDER
                Case 2:19-cv-04132-DSF-JC Document 41 Filed 08/07/20 Page 2 of 16 Page ID #:599



                          1   public disclosure and from use for any purpose other than prosecuting this litigation
                          2   may be warranted. Accordingly, the parties hereby stipulate to and petition the Court
                          3   to enter the following Stipulated Protective Order. The parties acknowledge that this
                          4   Order does not confer blanket protections on all disclosures or responses to discovery
                          5   and that the protection it affords from public disclosure and use extends only to the
                          6   limited information or items that are entitled to confidential treatment under the
                          7   applicable legal principles. The parties further acknowledge, as set forth in Section
                          8   12.3, below, that this Stipulated Protective Order does not entitle the parties to file
                          9   confidential information under seal. Rather, when the parties seek permission from
                      10      the court to file material under seal, the parties must comply with Civil Local Rule
                      11      79-5 and with any pertinent orders of the assigned District Judge and Magistrate
                      12      Judge.
                      13               B. GOOD CAUSE STATEMENT
                      14               In this putative class action lawsuit, Plaintiff, on behalf of herself and others
                      15      similarly situated, alleges that Defendants violated the law by failing to pay for all
                      16      hours worked and not providing legally compliant meal and rest periods. Plaintiff
                      17      also alleges a host of other Labor Code violations stemming, in large part, from
                      18      Defendants’ alleged failure to pay for all hours worked and said meal and rest period
                      19      violations. In connection with discovery in this lawsuit, Plaintiff has sought certain
                      20      documents, written discovery responses, deposition testimony, and other items
                      21      containing confidential information, including third-party information protected by
                      22      privacy laws such as personal contact information, payroll records, and/or
                      23      timekeeping records of current and former non-exempt, hourly workers for
                      24      Defendants. The parties recognize that employers such as Defendants are obligated
                      25      to maintain the right to privacy guaranteed by the California Constitution, which
                      26      protects putative class members’ files from improper disclosure to third parties. The
                      27      Parties also recognize that certain documents may also involve or be the subject of
                      28      confidentiality provisions, for which the Parties desire to maintain pursuant to
F ORD & H ARRISON
       LLP
 A TTORN E YS A T L A W       WSACTIVELLP:11337472.1                 2                            Case No. 2:19-cv-04132 DSF (JCx)
    L OS A N G ELES                                                                           STIPULATED PROTECTIVE ORDER
                Case 2:19-cv-04132-DSF-JC Document 41 Filed 08/07/20 Page 3 of 16 Page ID #:600



                          1   agreements unrelated to this lawsuit.         Accordingly, to expedite the flow of
                          2   information, to facilitate the prompt resolution of disputes over confidentiality of
                          3   discovery materials, to adequately protect information the parties are entitled to keep
                          4   confidential, to ensure that the parties are permitted reasonable necessary uses of such
                          5   material in connection with this action, to address their handling of such material at
                          6   the end of the litigation, and to serve the ends of justice, a protective order for such
                          7   information is justified in this matter.        It is the intent of the parties that
                          8   information/documents will not be designated as confidential without a good faith
                          9   belief that such information/documents have been maintained in a confidential, non-
                      10      public manner, and that there is good cause or a compelling reason why it should not
                      11      be part of the public record of this case.
                      12              2.      DEFINITIONS
                      13              2.1     Action: The instant action: Anita Trejo v. Lyneer Staffing Solutions,
                      14      LLC, et al., Case No. 2:19-cv-04132-DSF-JC.
                      15              2.2     Challenging Party: a Party or Non-Party that challenges the designation
                      16      of information or items under this Order.
                      17              2.3     “CONFIDENTIAL” Information or Items: information (regardless of
                      18      how it is generated, stored or maintained) or tangible things that qualify for protection
                      19      under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
                      20      Cause Statement.
                      21              2.4     “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY”
                      22      Information or Items: extremely sensitive “CONFIDENTIAL” Information or Items,
                      23      the disclosure of which to another Party or Non-Party would create a substantial risk
                      24      of serious harm that could not be avoided by less restrictive means.
                      25              2.5     Counsel: Outside Counsel of Record and House Counsel (as well as
                      26      their support staff).
                      27              2.6     Designating Party: a Party or Non-Party that designates information or
                      28      items that it produces in disclosures or in responses to discovery as
F ORD & H ARRISON
       LLP
 A TTORN E YS A T L A W       WSACTIVELLP:11337472.1                 3                           Case No. 2:19-cv-04132 DSF (JCx)
    L OS A N G ELES                                                                          STIPULATED PROTECTIVE ORDER
                Case 2:19-cv-04132-DSF-JC Document 41 Filed 08/07/20 Page 4 of 16 Page ID #:601



                          1   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
                          2   ONLY.”
                          3           2.7     Disclosure or Discovery Material: all items or information, regardless
                          4   of the medium or manner in which it is generated, stored, or maintained (including,
                          5   among other things, testimony, transcripts, and tangible things), that are produced or
                          6   generated in disclosures or responses to discovery in this matter.
                          7           2.8     Expert: a person with specialized knowledge or experience in a matter
                          8   pertinent to the litigation who has been retained by a Party or its counsel to serve as
                          9   an expert witness or as a consultant in this Action.
                      10              2.9     House Counsel: attorneys who are employees of a party to this Action.
                      11      House Counsel does not include Outside Counsel of Record or any other outside
                      12      counsel.
                      13              2.10 Non-Party: any natural person, partnership, corporation, association, or
                      14      other legal entity not named as a Party to this action.
                      15              2.11 Outside Counsel of Record: attorneys who are not employees of a party
                      16      to this Action but are retained to represent or advise a party to this Action and have
                      17      appeared in this Action on behalf of that party or are affiliated with a law firm which
                      18      has appeared on behalf of that party, and includes support staff.
                      19              2.12 Party: any party to this Action, including all of its officers, directors,
                      20      employees, consultants, retained experts, and Outside Counsel of Record (and their
                      21      support staffs).
                      22              2.13 Producing Party: a Party or Non-Party that produces Disclosure or
                      23      Discovery Material in this Action.
                      24              2.14 Professional Vendors: persons or entities that provide litigation support
                      25      services (e.g., settlement administration or notice facilitating services, photocopying,
                      26      videotaping, translating, preparing exhibits or demonstrations, and organizing,
                      27      storing, or retrieving data in any form or medium) and their employees and
                      28      subcontractors.
F ORD & H ARRISON
       LLP
 A TTORN E YS A T L A W       WSACTIVELLP:11337472.1                4                           Case No. 2:19-cv-04132 DSF (JCx)
    L OS A N G ELES                                                                         STIPULATED PROTECTIVE ORDER
                Case 2:19-cv-04132-DSF-JC Document 41 Filed 08/07/20 Page 5 of 16 Page ID #:602



                          1           2.15 Protected Material:      any Disclosure or Discovery Material that is
                          2   designated       as      “CONFIDENTIAL”      or   “HIGHLY       CONFIDENTIAL                   --
                          3   ATTORNEYS’ EYES ONLY.”
                          4           2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
                          5   from a Producing Party.
                          6           3.      SCOPE
                          7           The protections conferred by this Stipulation and Order cover not only
                          8   Protected Material (as defined above), but also (1) any information copied or
                          9   extracted from Protected Material; (2) all copies, excerpts, summaries, or
                      10      compilations of Protected Material; and (3) any deposition testimony, conversations,
                      11      or presentations by Parties or their Counsel that might reveal Protected Material,
                      12      other than during a court hearing or at trial.
                      13              Any use of Protected Material during a court hearing or at trial shall be
                      14      governed by the orders of the presiding judge. This Order does not govern the use
                      15      of Protected Material during a court hearing or at trial.
                      16              4.      DURATION
                      17              Even after final disposition of this litigation, the confidentiality obligations
                      18      imposed by this Order shall remain in effect until a Designating Party agrees
                      19      otherwise in writing or a court order otherwise directs. Final disposition shall be
                      20      deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
                      21      or without prejudice; and (2) final judgment herein after the completion and
                      22      exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                      23      including the time limits for filing any motions or applications for extension of time
                      24      pursuant to applicable law.
                      25              5.      DESIGNATING PROTECTED MATERIAL
                      26              5.1     Exercise of Restraint and Care in Designating Material for Protection.
                      27      Each Party or Non-Party that designates information or items for protection under
                      28      this Order must take care to limit any such designation to specific material that
F ORD & H ARRISON
       LLP
 A TTORN E YS A T L A W       WSACTIVELLP:11337472.1                5                           Case No. 2:19-cv-04132 DSF (JCx)
    L OS A N G ELES                                                                         STIPULATED PROTECTIVE ORDER
                Case 2:19-cv-04132-DSF-JC Document 41 Filed 08/07/20 Page 6 of 16 Page ID #:603



                          1   qualifies under the appropriate standards. The Designating Party must designate for
                          2   protection only those parts of material, documents, items, or oral or written
                          3   communications that qualify so that other portions of the material, documents, items,
                          4   or communications for which protection is not warranted are not swept unjustifiably
                          5   within the ambit of this Order.
                          6           Mass, indiscriminate, or routinized designations are prohibited. Designations
                          7   that are shown to be clearly unjustified or that have been made for an improper
                          8   purpose (e.g., to unnecessarily encumber the case development process or to impose
                          9   unnecessary expenses and burdens on other parties) may expose the Designating
                      10      Party to sanctions.
                      11              If it comes to a Designating Party’s attention that information or items that it
                      12      designated for protection do not qualify for protection, that Designating Party must
                      13      promptly notify all other Parties that it is withdrawing the inapplicable designation.
                      14              5.2         Manner and Timing of Designations. Except as otherwise provided in
                      15      this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
                      16      stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                      17      under this Order must be clearly so designated before the material is disclosed or
                      18      produced.
                      19              Designation in conformity with this Order requires:
                      20                    (a)     for information in documentary form (e.g., paper or electronic
                      21      documents, but excluding transcripts of depositions), that the Producing Party affix
                      22      at a minimum, the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL --
                      23      ATTORNEYS’ EYES ONLY” to each page that contains protected material. If only
                      24      a portion or portions of the material on a page qualifies for protection, the Producing
                      25      Party also must clearly identify the protected portion(s) (e.g., by making appropriate
                      26      markings in the margins).
                      27              A Party or Non-Party that makes original documents available for inspection
                      28      need not designate them for protection until after the inspecting Party has indicated
F ORD & H ARRISON
       LLP
 A TTORN E YS A T L A W       WSACTIVELLP:11337472.1                   6                         Case No. 2:19-cv-04132 DSF (JCx)
    L OS A N G ELES                                                                          STIPULATED PROTECTIVE ORDER
                Case 2:19-cv-04132-DSF-JC Document 41 Filed 08/07/20 Page 7 of 16 Page ID #:604



                          1   which documents it would like copied and produced. During the inspection and
                          2   before the designation, all of the material made available for inspection shall be
                          3   deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
                          4   it wants copied and produced, the Producing Party must determine which documents,
                          5   or portions thereof, qualify for protection under this Order. Then, before producing
                          6   the specified documents, the Producing Party must affix the “CONFIDENTIAL”, or
                          7   “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY” legend to each page
                          8   that contains Protected Material. If only a portion or portions of the material on a
                          9   page qualifies for protection, the Producing Party also must clearly identify the
                      10      protected portion(s) (e.g., by making appropriate markings in the margins).
                      11                     (b) for testimony given in depositions that the Designating Party identifies
                      12      on the record, before the close of the deposition as protected testimony.
                      13                     (c) for information produced in some form other than documentary and for
                      14      any other tangible items, that the Producing Party affix in a prominent place on the
                      15      exterior of the container or containers in which the information is stored the legend
                      16      “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
                      17      ONLY.” If only a portion or portions of the information warrants protection, the
                      18      Producing Party, to the extent practicable, shall identify the protected portion(s).
                      19               5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
                      20      failure to designate qualified information or items does not, standing alone, waive
                      21      the Designating Party’s right to secure protection under this Order for such material.
                      22      Upon timely correction of a designation, the Receiving Party must make reasonable
                      23      efforts to assure that the material is treated in accordance with the provisions of this
                      24      Order.
                      25               6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
                      26               6.1      Timing of Challenges.      Any Party or Non-Party may challenge a
                      27      designation of confidentiality at any time that is consistent with the Court’s
                      28      Scheduling Order.
F ORD & H ARRISON
       LLP
 A TTORN E YS A T L A W       WSACTIVELLP:11337472.1                   7                            Case No. 2:19-cv-04132 DSF (JCx)
    L OS A N G ELES                                                                             STIPULATED PROTECTIVE ORDER
                Case 2:19-cv-04132-DSF-JC Document 41 Filed 08/07/20 Page 8 of 16 Page ID #:605



                          1           6.2      Meet and Confer. The Challenging Party shall initiate the dispute
                          2   resolution process under Local Rule 37-1 et seq.
                          3           6.3      The burden of persuasion in any such challenge proceeding shall be on
                          4   the Designating Party. Frivolous challenges, and those made for an improper purpose
                          5   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
                          6   expose the Challenging Party to sanctions. Unless the Designating Party has waived
                          7   or withdrawn the confidentiality designation, all parties shall continue to afford the
                          8   material in question the level of protection to which it is entitled under the Producing
                          9   Party’s designation until the Court rules on the challenge.
                      10              7.       ACCESS TO AND USE OF PROTECTED MATERIAL
                      11              7.1      Basic Principles. A Receiving Party may use Protected Material that is
                      12      disclosed or produced by another Party or by a Non-Party in connection with this
                      13      Action only for prosecuting, defending, or attempting to settle this Action. Such
                      14      Protected Material may be disclosed only to the categories of persons and under the
                      15      conditions described in this Order. When the Action has been terminated, a Receiving
                      16      Party must comply with the provisions of Section 13 below.
                      17              Protected Material must be stored and maintained by a Receiving Party at a
                      18      location and in a secure manner that ensures that access is limited to the persons
                      19      authorized under this Order.
                      20              7.2      Disclosure of “CONFIDENTIAL” Information or Items.                       Unless
                      21      otherwise ordered by the court or permitted in writing by the Designating Party, a
                      22      Receiving        Party   may     disclose   any   information    or      item       designated
                      23      “CONFIDENTIAL” only to:
                      24                    (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
                      25      as employees of said Outside Counsel of Record to whom it is reasonably necessary
                      26      to disclose the information for this Action;
                      27                    (b) the officers, directors, and employees (including House Counsel) of the
                      28      Receiving Party to whom disclosure is reasonably necessary for this Action;
F ORD & H ARRISON
       LLP
 A TTORN E YS A T L A W       WSACTIVELLP:11337472.1                  8                           Case No. 2:19-cv-04132 DSF (JCx)
    L OS A N G ELES                                                                           STIPULATED PROTECTIVE ORDER
                Case 2:19-cv-04132-DSF-JC Document 41 Filed 08/07/20 Page 9 of 16 Page ID #:606



                          1                 (c) Experts (as defined in this Order) of the Receiving Party to whom
                          2   disclosure is reasonably necessary for this Action and who have signed the
                          3   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                          4                 (d) the court and its personnel;
                          5                 (e) private court reporters and their staff to whom disclosure is reasonably
                          6   necessary for this Action and who have signed the “Acknowledgment and Agreement
                          7   to Be Bound” (Exhibit A);
                          8                 (f) professional jury or trial consultants, mock jurors, and Professional
                          9   Vendors to whom disclosure is reasonably necessary for this Action and who have
                      10      signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                      11                    (g) the author or recipient of a document containing the information or a
                      12      custodian or other person who otherwise possessed or knew the information;
                      13                    (h) during their depositions, witnesses, and attorneys for witnesses, in the
                      14      Action to whom disclosure is reasonably necessary provided: (1) the deposing party
                      15      requests that the witness sign the “Acknowledgment and Agreement to Be Bound”
                      16      (Exhibit A); and (2) they will not be permitted to keep any confidential information
                      17      unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
                      18      unless otherwise agreed by the Designating Party or ordered by the court. Pages of
                      19      transcribed deposition testimony or exhibits to depositions that reveal Protected
                      20      Material may be separately bound by the court reporter and may not be disclosed to
                      21      anyone except as permitted under this Stipulated Protective Order; and
                      22                    (i) any mediator or settlement officer, and their supporting personnel,
                      23      mutually agreed upon by any of the parties engaged in settlement discussions.
                      24              7.3      Disclosure of “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
                      25      ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
                      26      writing by the Designating Party, a Receiving Party may disclose any information or
                      27      item designated “CONFIDENTIAL” only to:
                      28              (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
F ORD & H ARRISON
       LLP
 A TTORN E YS A T L A W       WSACTIVELLP:11337472.1                   9                           Case No. 2:19-cv-04132 DSF (JCx)
    L OS A N G ELES                                                                            STIPULATED PROTECTIVE ORDER
               Case 2:19-cv-04132-DSF-JC Document 41 Filed 08/07/20 Page 10 of 16 Page ID #:607



                          1   employees of said Outside Counsel of Record to whom it is reasonably necessary to
                          2   disclose the information for this Action;
                          3           (b) Experts (as defined in this Order) of the Receiving Party to whom
                          4   disclosure is reasonably necessary for this Action and who have signed the
                          5   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                          6           (c) the court and its personnel;
                          7           (d) private court reporters and their staff to whom disclosure is reasonably
                          8   necessary for this Action and who have signed the “Acknowledgment and Agreement
                          9   to Be Bound” (Exhibit A);
                      10              (e)     professional jury or trial consultants, mock jurors, and Professional
                      11      Vendors to whom disclosure is reasonably necessary for this Action and who have
                      12      signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                      13              (f) the author or recipient of a document containing the information or a
                      14      custodian or other person who otherwise possessed or knew the information; and
                      15              (g)     any mediator or settlement officer, and their supporting personnel,
                      16      mutually agreed upon by any of the parties engaged in settlement discussions.
                      17              8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED
                      18                       PRODUCED IN OTHER LITIGATION
                      19              If a Party is served with a subpoena or a court order issued in other litigation
                      20      that compels disclosure of any information or items designated in this Action as
                      21      “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
                      22      ONLY,” that Party must:
                      23                    (a) promptly notify in writing the Designating Party. Such notification shall
                      24      include a copy of the subpoena or court order unless prohibited by law;
                      25                    (b) promptly notify in writing the party who caused the subpoena or order
                      26      to issue in the other litigation that some or all of the material covered by the subpoena
                      27      or order is subject to this Protective Order. Such notification shall include a copy of
                      28      this Protective Order; and
F ORD & H ARRISON
       LLP
 A TTORN E YS A T L A W       WSACTIVELLP:11337472.1                  10                           Case No. 2:19-cv-04132 DSF (JCx)
    L OS A N G ELES                                                                            STIPULATED PROTECTIVE ORDER
               Case 2:19-cv-04132-DSF-JC Document 41 Filed 08/07/20 Page 11 of 16 Page ID #:608



                          1               (c) cooperate with respect to all reasonable procedures sought to be
                          2   pursued by the Designating Party whose Protected Material may be affected.
                          3           If the Designating Party timely seeks a protective order, the Party served with
                          4   the subpoena or court order shall not produce any information designated in this
                          5   action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’
                          6   EYES ONLY” before a determination by the court from which the subpoena or order
                          7   issued, unless the Party has obtained the Designating Party’s permission, or unless
                          8   otherwise required by the law or court order. The Designating Party shall bear the
                          9   burden and expense of seeking protection in that court of its confidential material and
                      10      nothing in these provisions should be construed as authorizing or encouraging a
                      11      Receiving Party in this Action to disobey a lawful directive from another court.
                      12              9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                      13                  PRODUCED IN THIS LITIGATION
                      14                  (a) The terms of this Order are applicable to information produced by a
                      15      Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
                      16      CONFIDENTIAL -- ATTORNEYS’ EYES ONLY.” Such information produced by
                      17      Non-Parties in connection with this litigation is protected by the remedies and relief
                      18      provided by this Order.        Nothing in these provisions should be construed as
                      19      prohibiting a Non-Party from seeking additional protections.
                      20                  (b) In the event that a Party is required, by a valid discovery request, to
                      21      produce a Non-Party’s confidential information in its possession, and the Party is
                      22      subject to an agreement with the Non-Party not to produce the Non-Party’s
                      23      confidential information, then the Party shall:
                      24                      (1) promptly notify in writing the Requesting Party and the Non-Party
                      25      that some or all of the information requested is subject to a confidentiality agreement
                      26      with a Non-Party;
                      27                      (2) promptly provide the Non-Party with a copy of the Protective Order
                      28      in this Action, the relevant discovery request(s), and a reasonably specific description
F ORD & H ARRISON
       LLP
 A TTORN E YS A T L A W       WSACTIVELLP:11337472.1                11                          Case No. 2:19-cv-04132 DSF (JCx)
    L OS A N G ELES                                                                         STIPULATED PROTECTIVE ORDER
               Case 2:19-cv-04132-DSF-JC Document 41 Filed 08/07/20 Page 12 of 16 Page ID #:609



                          1   of the information requested; and
                          2                    (3) make the information requested available for inspection by the Non-
                          3   Party, if requested.
                          4                 (c) If a Non-Party represented by counsel fails to commence the process
                          5   called for by Local Rules 45-1 and 37-1, et seq. within 14 days of receiving the notice
                          6   and accompanying information or fails contemporaneously to notify the Receiving
                          7   Party that it has done so, the Receiving Party may produce the Non-Party’s
                          8   confidential information responsive to the discovery request. If an unrepresented
                          9   Non-Party fails to seek a protective order from this court within 14 days of receiving
                      10      the notice and accompanying information, the Receiving Party may produce the Non-
                      11      Party’s confidential information responsive to the discovery request. If the Non-
                      12      Party timely seeks a protective order, the Receiving Party shall not produce any
                      13      information in its possession or control that is subject to the confidentiality agreement
                      14      with the Non-Party before a determination by the court unless otherwise required by
                      15      the law or court order. Absent a court order to the contrary, the Non-Party shall bear
                      16      the burden and expense of seeking protection in this court of its Protected Material.
                      17              10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                      18              If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                      19      Protected Material to any person or in any circumstance not authorized under this
                      20      Protective Order, the Receiving Party must immediately (a) notify in writing the
                      21      Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
                      22      all unauthorized copies of the Protected Material, (c) inform the person or persons to
                      23      whom unauthorized disclosures were made of all the terms of this Order, and (d)
                      24      request such person or persons to execute the “Acknowledgment and Agreement to
                      25      Be Bound” (Exhibit A).
                      26              11.      INADVERTENT PRODUCTION OF PRIVILEGED OR
                      27                       OTHERWISE PROTECTED MATERIAL
                      28              When a Producing Party gives notice to Receiving Parties that certain
F ORD & H ARRISON
       LLP
 A TTORN E YS A T L A W       WSACTIVELLP:11337472.1                 12                          Case No. 2:19-cv-04132 DSF (JCx)
    L OS A N G ELES                                                                          STIPULATED PROTECTIVE ORDER
               Case 2:19-cv-04132-DSF-JC Document 41 Filed 08/07/20 Page 13 of 16 Page ID #:610



                          1   inadvertently produced material is subject to a claim of privilege or other protection,
                          2   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                          3   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                          4   may be established in an e-discovery order that provides for production without prior
                          5   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                          6   parties reach an agreement on the effect of disclosure of a communication or
                          7   information covered by the attorney-client privilege or work product protection, the
                          8   parties may incorporate their agreement into this Protective Order.
                          9           12.     MISCELLANEOUS
                      10              12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                      11      person to seek its modification by the Court in the future.
                      12              12.2 Right to Assert Other Objections.        No Party waives any right it
                      13      otherwise would have to object to disclosing or producing any information or item
                      14      on any ground not addressed in this Protective Order. Similarly, no Party waives any
                      15      right to object on any ground to use in evidence of any of the material covered by
                      16      this Protective Order.
                      17              12.3 Filing Protected Material.    A Party that seeks to file under seal any
                      18      Protected Material must comply with Civil Local Rule 79-5 and with any pertinent
                      19      orders of the assigned District Judge and Magistrate Judge. Protected Material may
                      20      only be filed under seal pursuant to a court order authorizing the sealing of the
                      21      specific Protected Material at issue. If a Party’s request to file Protected Material
                      22      under seal is denied by the court, then the Receiving Party may file the information
                      23      in the public record unless otherwise instructed by the court.
                      24              13.     FINAL DISPOSITION
                      25              After the final disposition of this Action, as defined in Section 4, within 60
                      26      days of a written request by the Designating Party, each Receiving Party must return
                      27      all Protected Material to the Producing Party or destroy such material. As used in
                      28      this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
F ORD & H ARRISON
       LLP
 A TTORN E YS A T L A W       WSACTIVELLP:11337472.1               13                           Case No. 2:19-cv-04132 DSF (JCx)
    L OS A N G ELES                                                                         STIPULATED PROTECTIVE ORDER
               Case 2:19-cv-04132-DSF-JC Document 41 Filed 08/07/20 Page 14 of 16 Page ID #:611



                          1   summaries, and any other format reproducing or capturing any of the Protected
                          2   Material. Whether the Protected Material is returned or destroyed, the Receiving
                          3   Party must submit a written certification to the Producing Party (and, if not the same
                          4   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
                          5   (by category, where appropriate) all the Protected Material that was returned or
                          6   destroyed and (2) affirms that the Receiving Party has not retained any copies,
                          7   abstracts, compilations, summaries or any other format reproducing or capturing any
                          8   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
                          9   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
                      10      transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
                      11      reports, attorney work product, and consultant and expert work product, even if such
                      12      materials contain Protected Material. Any such archival copies that contain or
                      13      constitute Protected Material remain subject to this Protective Order as set forth in
                      14      Section 4.
                      15              14.     Any violation of this Order may be punished by any and all appropriate
                      16      measures including, without limitation, contempt proceedings and/or monetary
                      17      sanctions.
                      18

                      19              IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                      20

                      21      Date: August 7, 2020                       MAHONEY LAW GROUP APC
                      22

                      23                                                 By: /s/ John A. Young
                      24                                                     Kevin Mahoney
                                                                             Katherine J. Odenbreit
                      25                                                     John A. Young
                                                                             Attorneys for Plaintiff,
                      26                                                     ANITA TREJO
                      27

                      28
F ORD & H ARRISON
       LLP
 A TTORN E YS A T L A W       WSACTIVELLP:11337472.1                14                             Case No. 2:19-cv-04132 DSF (JCx)
    L OS A N G ELES                                                                            STIPULATED PROTECTIVE ORDER
               Case 2:19-cv-04132-DSF-JC Document 41 Filed 08/07/20 Page 15 of 16 Page ID #:612



                          1   Date: August 7, 2020                       JACKSON LEWIS P.C.
                          2

                          3                                              By: /s/ Stacey M. Cooper
                          4                                                  Stacey M. Cooper
                                                                             Attorney for Defendants,
                          5                                                  LYNEER STAFFING SOLUTIONS,
                          6                                                  LLC, CIERA STAFFING, LLC, AND
                                                                             EMPLOYERS HR, LLC
                          7

                          8   Date: August 7, 2020                       FORD & HARRISON, LLP

                          9

                      10                                                 By: /s/ Daniel Chammas
                                                                             Daniel Chammas
                      11                                                     Jennifer S. McGeorge
                      12                                                     Attorneys for Defendant,
                                                                             YUSEN LOGISTICS (AMERICAS), INC.
                      13

                      14                                  SIGNATURE ATTESTATION
                      15                I hereby attest that the other signatories listed, on whose behalf the filing is
                      16      submitted, concur in the filing's content and have authorized the filing.
                      17
                              Date: August 7, 2020                       FORD & HARRISON, LLP
                      18

                      19                                                 By: /s/ Daniel Chammas
                                                                             Daniel Chammas
                      20                                                     Jennifer S. McGeorge
                      21                                                     Attorneys for Defendant,
                                                                             YUSEN LOGISTICS (AMERICAS), INC.
                      22

                      23
                              PURSUANT TO THE PARTIES’ STIPULATION, IT IS SO ORDERED.
                      24

                      25
                              DATED: August 7, 2020                        __________/s/_______________
                      26                                                   Honorable Jacqueline Chooljian
                      27                                                   United States Magistrate Judge

                      28
F ORD & H ARRISON
       LLP
 A TTORN E YS A T L A W       WSACTIVELLP:11337472.1                15                            Case No. 2:19-cv-04132 DSF (JCx)
    L OS A N G ELES                                                                           STIPULATED PROTECTIVE ORDER
               Case 2:19-cv-04132-DSF-JC Document 41 Filed 08/07/20 Page 16 of 16 Page ID #:613



                          1                                         EXHIBIT A
                          2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                          3           I, _____________________________ [print or type full name], of
                          4   _________________ [print or type full address], declare under penalty of perjury
                          5   that I have read in its entirety and understand the Protective Order that was issued by
                          6   the United States District Court for the Central District of California on August 7,
                          7   2020 in the case of Anita Trejo v. Lyneer Staffing Solutions, LLC, et al., Case No.
                          8   2:19-cv-04132-DSF-JC. I agree to comply with and to be bound by all the terms of
                          9   this Protective Order and I understand and acknowledge that failure to so comply
                      10      could expose me to sanctions and punishment in the nature of contempt. I solemnly
                      11      promise that I will not disclose in any manner any information or item that is subject
                      12      to this Protective Order to any person or entity except in strict compliance with the
                      13      provisions of this Order.
                      14              I further agree to submit to the jurisdiction of the United States District Court
                      15      for the Central District of California for the purpose of enforcing the terms of this
                      16      Protective Order, even if such enforcement proceedings occur after termination of
                      17      this action. I hereby appoint __________________________ [print or type full
                      18      name] of _______________________________________ [print or type full address
                      19      and telephone number] as my California agent for service of process in connection
                      20      with this action or any proceedings related to enforcement of this Protective Order.
                      21      Date: ______________________________________
                      22      City and State where sworn and signed: _________________________________
                      23

                      24      Printed name: _______________________________
                      25

                      26      Signature: __________________________________
                      27

                      28
F ORD & H ARRISON
       LLP
 A TTORN E YS A T L A W       WSACTIVELLP:11337472.1                16                           Case No. 2:19-cv-04132 DSF (JCx)
    L OS A N G ELES                                                                          STIPULATED PROTECTIVE ORDER
